Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 4/5/2021 duly traverses the 112 rejection from the Office action dated 12/10/2020 and the 112 rejection is hereby withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,766,438.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims read on the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2016/0019998, “Kawaguchi”) in view of Murakami et al. (US 2002/0062979, “Murakami”).

Regarding claim 1, Kawaguchi discloses A wire harness comprising (Figs. 1-3, [0095]; wire harness sheet 11): 
an exterior member formed in a sheet shape (Figs. 1-3, [0095]; wire harness sheet 11 is an exterior member formed in a sheet shape); 
and a wire disposed overlapping the exterior member in at least a partial region extending along an extension direction of the wire (Figs. 1-3, [0096]; electric wire bundle 27 is a wire disposed overlapping the wire harness sheet 11 in at least a partial region extending along an extension direction of the electric wire bundle 27), 
the exterior member includes a flat region and a rolled-up region (Fig. 2c, [0095]; wire harness sheet 11 includes a flat region in the center and two rolled-up regions to the left and right of the flat region), 

the flat region of the exterior member that extends along the extension direction of the wire is in a flat condition (Figs. 1-3, [0095]-[0096]; the flat or center region of the wire harness sheet 11 that extends along the extension direction of the electric wire bundle 27 is in a flat condition, see Fig. 2c, which is similar to Fig. 1 of the instant application), 
and the rolled-up region of the exterior member that extends along the extension direction of the wire is rolled up in a direction intersecting the extension direction of the wire (Figs. 1-3, [0095]-[0096]; the rolled-up regions, to the left and right of the flat or center region of the wire harness sheet 11 that extends along the extension direction of the electric wire bundle 27 is rolled up in a direction intersecting the extension direction of the electric wire bundle 27, see Fig. 2c),
and the flat region and the rolled-up region are disposed at different positions from each other in the extension direction of the wire (Figs. 1-3, [0095]-[0096], [0103]; the flat region and the rolled-up region are disposed at different positions from each other in the extension direction of the wire electric wire bundle 27, see Fig. 2c.  Examiner’s notes: Fig. 2c of Kawaguchi is a structure which is in an intermediate form in a method of manufacturing a wire harness.  Therefore the form of this intermediate structure, which reads on the claimed invention, was known before the effective filing date of the claimed invention.).
Kawaguchi does not disclose at least a part of a portion where an insulating covering of the wire and the exterior member overlap is welded.
Murakami discloses at least a part of a portion where an insulating covering of the wire and the exterior member overlap is welded (Fig. 8, [0131]-[0132]; the cladding 13 of the electric wire 8 and the insulating layer 7 of the harness 1 are ultrasonically welded to each other).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawaguchi’s wire harness with Murakami’s ultrasonic 

	Regarding claim 2, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 1, above.
	Kawaguchi does not disclose The wire harness according to claim 1, wherein at least a part of the portion where the insulating covering of the wire and the exterior member overlap is ultrasonically welded.
 Murakami discloses at least a part of the portion where the insulating covering of the wire and the exterior member overlap is ultrasonically welded (Fig. 8, [0131]-[0132]; the cladding 13 of the electric wire 8 and the insulating layer 7 of the harness 1 are ultrasonically welded to each other).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawaguchi’s wire harness, as modified by Murakami, with Murakami’s ultrasonic welding in order to provide an improvement to the mechanical strength of the wire harness and wire structure, as suggested by Murakami at [0132].

Regarding claim 3, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 1, above.
	Kawaguchi discloses The wire harness according to claim 1, wherein the exterior member is continuously rolled up from the flat region of the exterior member toward the rolled-up region of the exterior member (Figs. 1-3, [0095]-[0096]; the wire harness sheet 11 is continuously rolled up from the flat region toward the rolled-up region of the wire harness sheet 11).

	Regarding claim 4, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 1, above.
	Kawaguchi discloses The wire harness according to claim 1, wherein a slit extending from an inner portion of the exterior member to an outer edge of the exterior member is formed at a boundary between the flat region and the rolled-up region of the exterior member (Figs. 1-3, [0097]; the slits 17 extend from an inner portion of the wire harness sheet 11 to an outer edge of the wire harness sheet 11 and is formed at a boundary between the flat region and the rolled-up region of the wire harness sheet 11).

Regarding claim 7, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 1, above.
	The cited embodiment of Kawaguchi does not disclose The wire harness according to claim 1, wherein a portion where the exterior member is at least double-layered with a surface of the exterior member on which the wire is disposed located on an inner circumferential side of the exterior member is present in the rolled-up region of the exterior member.
In a different embodiment, Kawaguchi discloses a portion where the exterior member is at least double-layered with a surface of the exterior member on which the wire is disposed located on an inner circumferential side of the exterior member is present in the rolled-up region of the exterior member (Figs. 2c, 6-7, [0123]; the fixing sheet portion 57 of the wire harness 11 is wound in multiple layers around the electric wire bundle 27, with a surface of the exterior member on which the electric wire bundle 27is disposed located on an inner circumferential side of the exterior member is present in the rolled-up region of the wire harness 11).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawaguchi’s wire harness, as modified by Murakami, 

Regarding claim 8, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 1, above.
Kawaguchi discloses wherein the wire is exposed outside the exterior member in the flat region (Figs. 1-3, [0095]-[0096]; the wire electric wire bundle 27 is exposed outside the wire harness sheet 11 in the center or flat region, see Fig. 2c).

Regarding claim 9, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 1, above.
Kawaguchi discloses the rolled-up region comprises a first rolled-up region and a second rolled-up region, and the flat region is interposed between the first rolled-up region and the second rolled-up region in the extension direction of the wire (Figs. 1-3, [0095]-[0096]; the rolled-up region comprises a first rolled-up region and a second rolled-up region to the left and right of the flat or center region, respectively, and the flat or center region is interposed between the first rolled-up region and the second rolled-up region in the extension direction of the electric wire bundle 27, see Fig. 2c).

Regarding claim 10, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 9, above.
Kawaguchi discloses the wire is exposed outside the exterior member in the flat region (Figs. 1-3, [0095]-[0096]; the wire electric wire bundle 27 is outside the wire harness sheet 11 in the flat or center region, see Fig. 2c).


Kawaguchi discloses the rolled-up region is not provided at a position where the flat region is provided in the extension direction of the wire (Figs. 1-3, [0095]-[0096]; the rolled-up regions, which are to the left and right of the flat or center region, are not provided where the flat or center region is provided in the extension direction of the electric wire bundle 27, see Fig. 2c).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Murakami as applied to claim 1, above, in view of Doushita et al. (US 2015/0048221, “Doushita”).

Regarding claim 5, Kawaguchi in view of Murakami discloses the claimed invention as applied to claim 1, above.
	Kawaguchi does not disclose The wire harness according to claim 1, wherein a fixation member for fixing the wire to an attachment target is welded to the exterior member.
Doushita discloses a fixation member for fixing the wire to an attachment target is welded to the exterior member (Figs. 6, 8, 16A-C, [0008]; wire harness clip 203 is a fixation member for fixing a wire harness to an attachment target is welded to the wire harness 202).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawaguchi’s wire harness, as modified by Murakami, with Doushita’s fixation member in order to provide a structure for attaching the wire harness 202 to the fixed member 201 such as a body of a vehicle, various devices, or a panel, as suggested by Doushita at [0003].


	Kawaguchi does not disclose The wire harness according to claim 5, wherein the exterior member is maintained in a rolled-up condition by the fixation member provided in the rolled-up region of the exterior member.
Doushita discloses the exterior member is maintained in a rolled-up condition by the fixation member provided in the rolled-up region of the exterior member (Figs. 6, 8, [0078]; the wire harness 10 is maintained in a rolled up condition by the wire harness clip provided in the rolled-up region of the wire harness 10).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kawaguchi’s wire harness, as modified by Murakami and Doushita, with Doushita’s fixation member in order to provide a structure for attaching the wire harness 202 to the fixed member 201 such as a body of a vehicle, various devices, or a panel, as suggested by Doushita at [0003].

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive because Kawaguchi discloses the limitation “at different positions from each other in the extension direction of the wire” at Fig. 2c.  Kawaguchi, Fig. 2c, is a structure which is in an intermediate form in a method of manufacturing a wire harness which is substantially similar to Fig. 1 of the Applicant’s specification.  Therefore the form of Kawaguchi’s intermediate structure, which reads on several limitations of the claimed invention, was known to persons having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/STANLEY TSO/Primary Examiner, Art Unit 2847